DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 5/04/2022.
Claims 1, and 11 have been amended.
Claims 1-2, 8-12, and 18-20 are further amended by Examiner’s Amendment listed below.
Claims 1-20 are allowed with entered Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Austin J. Kim (Reg#:70,837) on 6/09/2022 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS
Please amend claims 1, 2, 8-12 and 18-20 listed below:
1. (Currently Amended) A method of resolving test case dependencies to execute test suites, the method comprising:
establishing, by an agent executing on a device having one or more processors, a connected graph representing a test suite having a plurality of test cases to test an application providing a plurality of application programming interfaces (APIs), the connected graph having an ordered connection of nodes via a plurality of paths, each node in the ordered connection of nodes corresponding to at least one of the plurality of test cases, one or more operations to be executed as a prerequisite of at least one of the plurality of test cases, and at least one of the plurality of APIs to be asserted, the ordered connection of nodes representing (i) one or more test case dependencies between at least two of the plurality of test cases and (ii) one or more API assertion dependencies between at least one of the plurality of test cases or at least one of the operations and at least one of the plurality of APIs to be asserted;
traversing, by the agent, the ordered connection of nodes in each path of the connected graph to identify (i) the one or more test case dependencies corresponding to nodes connected to the traversed nodes representing one or more of the plurality of test cases and (ii) the one or more API assertion dependencies corresponding to nodes connected to the traversed nodes are one or more of the plurality of APIs to be asserted;
resolving, by the agent, each of the one or more test case dependencies identified from traversing each path of the connected graph by recursively executing one or more test cases in each of the one or more test case dependencies;
resolving, by the agent, each of the one or more API assertion dependencies identified from traversing each path of the connected graph by recursively executing one or more test cases in each of the one or more API assertion dependencies;
concurrently executing, by the agent, responsive to resolving each of the one or more test case dependencies and each of the one or more API assertion dependencies, each of the test cases of the plurality of test cases of the test suite; and
determining, by the agent, a result of an execution of a test case of the plurality of test cases of the test suite, the result indicating one of a success or failure in executing the test case.
2. (Currently Amended) The method of claim 1, further comprising establishing, by the agent, the connected graph to have, in at least one of the plurality of paths, one or more user assertion dependencies to be resolved, wherein each of the one or more user assertion dependencies includes input data to be asserted responsive to a response from one or more API assertions.
8. (Currently Amended) The method of claim 1, wherein resolving each API assertion dependency further comprises using a query parameter to invoke each API assertion of each of the one or more API assertion dependencies to identify a response responsive to invoking each API assertion.
9. (Currently Amended) The method of claim 1, further comprising:
identifying, by the agent, a response from an API assertion invoked in each of the one or more API assertion dependencies, the response including at least one of a status, content, or a length; and
verifying, by the agent, the API assertion based on at least one of the status, the content, or the length of the response.
10. (Currently Amended) The method of claim 1, further comprising performing, by the agent, subsequent to executing each of the test cases, a cleanup operation to release resources of the device consumed in execution of each of the test cases of the plurality of test cases of the test suite.
11. (Currently Amended) A system for resolving test case dependencies to execute test suites, the system comprising:
a device having one or more processors, configured to:
establish a connected graph representing a test suite having a plurality of test cases to test an application providing a plurality of application programming interfaces (APIs), the connected graph having an ordered connection of nodes via a plurality of paths, each node in the ordered connection of nodes corresponding to at least one of the plurality of test cases, one or more operations to be executed as a prerequisite of at least one of the plurality of test cases, and at least one of the plurality of APIs to be asserted, the ordered connection of nodes representing (i) one or more test case dependencies between at least two of the plurality of test cases and (ii) one or more API assertion dependencies between at least one of the plurality of test cases or at least one of the operations and at least one of the plurality of APIs to be asserted;
traverse the ordered connection of nodes in each path of the connected graph to identify (i) the one or more test case dependencies corresponding to nodes connected to the traversed nodes representing one or more of the plurality of test cases and (ii)the one or more API assertion dependencies corresponding to nodes connected to the traversed nodes are one or more of the plurality of APIs to be asserted;
resolve each of the one or more test case dependencies identified from traversing each path of the connected graph by recursively executing one or more test cases in each of the one or more test case dependencies;
resolve each of the one or more API assertion dependencies identified from traversing each path of the connected graph by recursively executing one or more test cases in each of the one or more API assertion dependencies;
concurrently execute, responsive to resolving each of the one or more test case dependencies and each of the one or more API assertion dependencies, each of the test cases of the plurality of test cases of the test suite; and
determine a result of an execution of a test case of the plurality of test cases of the test suite, the result indicating one of a success or failure in executing the test case.
12. (Currently Amended) The system of claim 11, wherein the device is further configured to establish the connected graph to have, in at least one of the plurality of paths, one or more user assertion dependencies to be resolved, wherein each of the one or more user assertion dependencies includes input data to be asserted responsive to a response from one or more API assertions.
18. (Currently Amended) The system of claim 11, wherein the device is further configured to use a query parameter to invoke each API assertion of each of the one or more API assertion dependencies to identify a response responsive to invoking each API assertion.
19. (Currently Amended) The system of claim 11, wherein the device is further configured to:
identify a response from an API assertion invoked in each of the one or more API assertion dependencies, the response including at least one of a status, content, or a length; and
verify the API assertion based on at least one of the status, the content, or the length of the response.
20. (Currently Amended) The system of claim 11, wherein the device is further configured to perform, subsequent to executing each of the test cases, a cleanup operation to release resources of the device consumed in execution of each of the test cases of the plurality of test cases of the test suite.

Allowable Subject Matter
The following is an examiner’s statement of reasons for the identified allowable subject matter:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Chakraborty (Charkraborty et al., US2013/0174178A1) discloses the claimed limitation/steps for establishing, by an agent executing on a device having one or more processors, a connected graph representing a test suite having a plurality of test cases to test an application, the connected graph having an ordered connection of nodes via a plurality of paths corresponding to each of the plurality of test cases, the ordered connection of nodes representing one or more test case dependencies, traversing, by the agent, the ordered connection of nodes in each path of the connected graph to identify the one or more test case dependencies, resolving, by the agent, each of the one or more test case dependencies identified from traversing each path of the connected graph by executing each of the one or more test case dependencies, concurrently executing by the agent, responsive to resolving each of the one or more test case dependencies and, each of the test cases of the plurality of test cases of the test suite, and determining, by the agent, a result of an execution of a test case of the plurality of test cases of the test suite.  
Chakraborty does not explicitly disclose the limitation about the test suite having a plurality of test cases to test an application providing a plurality of application programming interfaces (APIs), and each node in the ordered connection of nodes for the test tests corresponding to at least one of the plurality of test cases, one or more operations to be executed as a prerequisite of at least one of the plurality of test cases, and at least one of the plurality of APIs to be asserted, traversing and resolving, by the agent, each of the one or more API assertion dependencies identified from traversing each path of the connected graph by recursively executing one or more test cases in each of the one or more API assertion dependencies. 
Surkatty discloses providing a plurality of application programming interfaces (APIs), resolving, by the agent, each of the one or more API assertion dependencies identified from traversing each path of the connected graph by executing each of the one or more API assertion dependencies.
Chakraborty modified by Surkatty does not explicitly disclose the limitation about the each node in the ordered connection of nodes for the test tests corresponding to one or more operations to be executed as a prerequisite of at least one of the plurality of test cases, and at least one of the plurality of APIs to be asserted, traversing and resolving, by the agent, each of the one or more API assertion dependencies identified from traversing each path of the connected graph by recursively executing one or more test cases in each of the one or more API assertion dependencies. 
Therefore, in view of the recited method with the specific limitation about “each node in the ordered connection of nodes corresponding to at least one of the plurality of test cases, one or more operations to be executed as a prerequisite of at least one of the plurality of test cases, and at least one of the plurality of APIs to be asserted”, “resolving, by the agent, each of the one or more test case dependencies identified from traversing each path of the connected graph by recursively executing one or more test cases in each of the one or more test case dependencies”, “resolving, by the agent, each of the one or more API assertion dependencies identified from traversing each path of the connected graph by recursively executing one or more test cases in each of the one or more API assertion dependencies” in claim 1, which does not appear to be suggested or taught by any combination of Chakraborty and Surkatty, or other reference in the record, and thus such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 2-10 contain the allowable subject matter.

Moreover, in view of recited system including a device having one or more processors with the specific limitation about “each node in the ordered connection of nodes corresponding to at least one of the plurality of test cases, one or more operations to be executed as a prerequisite of at least one of the plurality of test cases, and at least one of the plurality of APIs to be asserted”, “resolving, by the agent, each of the one or more test case dependencies identified from traversing each path of the connected graph by recursively executing one or more test cases in each of the one or more test case dependencies”, “resolving, by the agent, each of the one or more API assertion dependencies identified from traversing each path of the connected graph by recursively executing one or more test cases in each of the one or more API assertion dependencies” in independent claim 11, the combination of Chakraborty and Surkatty or other reference in the record does not appear to teach such specific limitation. Therefore, such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 12-20 contain the allowable subject matter.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keller et al., (US2005/0192979A1) discloses recursively traversing a dependency graph from top to bottom.
Nadein et al., (US10,922,213B1) discloses a test optimization module based on change dependency graph for generating and executing test cases according to traverse the CDG.
Patel et al., (US10,261,892B2) discloses a method for executing one or more test cases, each of said test files accompanied by a tag defining the existence of one or more dependencies between test files.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/s. sough/spe, art unit 2192/2194